PER CURIAM
Zachary Carter ("Movant") appeals the denial of his Rule 24.0351 motion for post-conviction relief following an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal, and we conclude the motion court did not clearly err in denying Movant's Rule 24.035 motion. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. We affirm the judgment pursuant to Rule 84.16(b).

All rule citations are to the Missouri Supreme Court Rules (2016) unless otherwise indicated.